DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) and U.S. Patent 9,506,484 issued to Brown (“Brown”).

As for claim 10, Zurek discloses a sensor system (Fig. 8) for determining the intake air mass of an internal combustion engine, the sensor system comprising:
a plug-in sensor (10), situated in a flow tube (Fig. 304), configured to determine intake air flowing in the flow tube in a main flow direction.
Zurek does not disclose at least one grating situated upstream from the plug-in sensor in the main flow direction.
However, England discloses at least one grating (20; Fig. 7) situated upstream from a sensor in a main flow direction (col. 1, lines 28-31), the grating (20) being formed annular-shaped around a center axis (22) of the flow tube which extend in a direction of the main flow direction (Figs. 5 and 7), the grating including grating rings (between 22, 24 and between 24, 26), and grating struts (between adjacent pairs of slotted holes 24 and between adjacent pairs of slotted holes 26) extending radially with respect to the center axis and the grating rings (Fig. 7), the grating rings and grating struts forming passages (24, 26) for the intake air flowing in the main flow direction, the grating rings being situated around the center axis and coaxially to one another and being separated from one another by the grating struts (Fig. 7), the grating including an outer grating edge (outer edge of 20 in Fig. 7) facing toward an inner wall of the flow tube, and an innermost grating ring (between 22 and 24), which is closest to the center axis, wherein each grating ring of the grating rings, which is situated closer to the center axis than an adjacent grating ring adjacent to the grating ring which is situated closer to the grating edge, has a lesser grating ring thickness in a radial direction in a sectional plane extending perpendicularly to the center axis through the grating than the adjacent grating ring situated closer to the grating edge (i.e. the grating ring between 22, 24 is thinner than the grating ring between 24, 26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sensor system of Zurek by including the grating as disclosed by England in order to improve flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57).
Zurek as modified by England does not disclose that the innermost grating ring is connected via four grating struts to a second grating ring surrounding the innermost grating ring, and the second grating ring is connected via four grating struts to a third grating ring surrounding the second grating ring, and the third grating ring is connected via eight grating struts to the grating edge.
However, Brown discloses an innermost grating ring that is connected via four grating struts to a second grating ring surrounding the innermost grating ring, and the second grating ring is connected via four grating struts to a third grating ring surrounding the second grating ring, and the third grating ring is connected via eight grating struts to the grating edge (see Fig. 7).
Brown discloses that the number of grating rings and grating struts can be chosen to optimize the performance of the grating (col. 9, lines 20-26).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the grating of Zurek and England to include the grating rings and grating struts as disclosed by Brown in order to optimize the performance of the grating (Brown: col. 9, lines 20-26).
Zurek as modified by England and Brown discloses that each of the grating struts that connect the innermost grating ring to the second grating ring are radially offset from each of the grating struts that connect the second grating ring to the third grating ring (Brown: see Fig. 7).

As 11, Zurek as modified by England and Brown discloses that each grating strut of the grating struts has a grating strut thickness in the sectional plane extending perpendicularly to the center axis and viewed in a direction perpendicular to side walls of the grating strut (England: see Fig. 7), the grating strut thickness of all grating struts, which are situated on a side of a grating ring facing toward the center axis is less in the sectional plane extending perpendicular to the center axis than the grating strut thickness of grating struts, which are situated on a side of the grating ring facing away from the center axis (England: i.e. the grating struts between adjacent pairs of slotted holes are thinner than the grating struts between adjacent pairs of slotted holes 26).

As for claim 12, Zurek as modified by England and Brown discloses that each of the grating rings has a lesser grating ring thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 13, Zurek as modified by England and Brown discloses that the grating ring thickness widens uniformly viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21)

As for claim 14, Zurek as modified by England and Brown discloses that each of the grating struts has a lesser grating strut thickness on its upstream end than on its downstream end (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 15, Zurek as modified by England and Brown discloses that the grating strut thickness widens uniformly, viewed in the main flow direction (England: see Fig. 5, where 12 and 14 correspond to the slotted holes defined by the grating rings and also Fig. 6 and col. 4, lines 18-21).

As for claim 16, Zurek as modified by England and Brown discloses that the  grating also includes, in addition to an innermost grating ring, at least two grating rings which are situated between the innermost grating ring and a grating edge (Brown: see Fig. 7). 

As for claim 19, Zurek as modified by England and Brown discloses that the rings (England: between 22, 24 and between 24, 26) are divided by the grating struts (England: between adjacent pairs of slotted holes 24 and between adjacent pairs of slotted holes 26) in a plurality of arcuate sections (England: 24, 26; see Fig. 7), each section having radially interior and radially exterior walls that both are around the center axis (England: see Fig. 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,826,955 issued to Zurek et al. (“Zurek”) in view of U.S. Patent 8,132,961 issued to England et al. (“England”) and U.S. Patent 9,506,484 issued to Brown (“Brown”) as applied to claim 10, further in view of U.S. Patent 5,253,517 issued to Molin et al. (“Molin”).

As for claim 18, Zurek as modified by England and Brown discloses the sensor system as recited in claim 10.
Zurek as modified by England and Brown does not disclose that the grating extends in the direction of the center axis over a length of 15 to 25 mm into the flow tube.
However, Molin discloses a grating that extends in the direction of the center axis over a length of at least 7 mm into the flow tube may be advantageous (col. 4, lines 64-68). It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It has also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the thickness of the grating of Zurek, England and Brown to extend by the claimed amount in order to achieve the predictable result of improving flow measurement capability while minimizing pressure loss (England: col. 2, lines 49-57) by an advantageous and optimal amount.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853